DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Applicant’s Terminal Disclaimer filed on November 2, 2021. Claims 1-20 are pending and will be considered for examination. 
      
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1, 5, and 9. All other claims are dependent of these independent claims. Applicant’s arguments have been fully considered and are found to be persuasive.
Claims 1, 5, and 9 recite the combination of elements not found in the prior art. Specifically the claims recite the elements of: 

Claim 1: the identity tag reader is configured to transmit to the merchant system the identity tag response frequency and the item identifier, the merchant system is configured to determine a length of time that the identity tag remains within a predetermined distance of the identity tag reader based on the identity tag response frequency. 

Claim 5: the identity tag reader is configured to transmit to the merchant system the identity tag response frequency and the item identifier; the merchant system is configured to determine a length of time that the identity tag remains within a predetermined distance of the identity tag reader based on the identity tag response frequency. 
Claim 9: receiving, via an identity tag reader, the plurality of signals from the identity tag, the identity tag reader associated with a customer; determining a length of time that the identity tag remains within a predetermined distance of the identity tag reader based on the identity tag response frequency. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Lin et al (US 9,026,462) (“Lin”)
Claim 1: Lin discloses a system (abstract lines 1-2), comprising: 
an identity tag configured to send a plurality of signals, the identity tag associated with an item for purchase (col 11 line 52 – col 12 line 18); and 
an identity tag reader configured to receive the plurality of signals from the identity tag, the identity tag reader associated with a customer (col 11 lines 52-54); 
a merchant system configured to communicate with the identity tag reader (fig 4 – arrow between elements 10 and 96) to process a transaction (col 13 lines 1-24); wherein: 
the plurality of signals comprises . . . an item identifier linking the item to . . . product information data stored on the merchant system, 
the identity tag reader is configured to transmit to the merchant system . . . the item identifier (col 11 line 64 – col 12 line 13), . . . 
the identity tag reader generates a payment request notification based on an indication from the customer (fig 44 element 946 and col 48 lines 5-19), and 
the merchant system is configured to update the item history data based on the transaction (col 36 lines 42-45). 
However Lin fails to teach or render obvious the other elements of the claims. 

(ii) NPL Reference: "Michigan company pioneers unmanned stores: RFID tags allow quick, round-the-clock transactions", by Gale, Cengage Learning (“Gale”). 
Gale generally teaches processing a transaction using an identity tag and identity tag reader (page 1). However, Gale fails to teach or render obvious the other elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625